Case: 10-10439     Document: 00511272097          Page: 1    Date Filed: 10/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          October 22, 2010

                                     No. 10-10439                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



LUREA HORNBUCKLE

                                                   Plaintiff-Appellant
v.

MASSACHUSETTS MUTUAL LIFE INSURANCE CO;
BANK OF AMERICA NATIONAL ASSOCIATION

                                                   Defendants-Appellees




                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 4:10-cv-00065-A


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10439       Document: 00511272097         Page: 2     Date Filed: 10/22/2010

                                       No. 10-10439

       Lurea Hornbuckle (“Hornbuckle”),1 proceeding pro se, appeals the district
court’s dismissal of her motion for a temporary or permanent injunction.2
Though neither the original motion nor her brief on appeal clarifies the precise
nature of her claims, Hornbuckle essentially objects to the judicial foreclosure
of her property located in Arlington, Texas (the “property”). Hornbuckle has
named Massachusetts Mutual Life Insurance Company and Bank of America
National Association as defendants (“Defendants”).
       In their response to this motion, Defendants provided the district court
with evidence that the instant case represents Hornbuckle’s second attempt to
enjoin the judicial foreclosure of her property.              On September 24, 2007,
Hornbuckle brought suit in Texas state court, seeking damages and a decree
enjoining the foreclosure sale of the property. Defendants sought summary
judgment on all of Hornbuckle’s claims, as well as on judicial foreclosure
counterclaims they had raised in the action. On December 29, 2009, the court
granted summary judgment, dismissing Hornbuckle’s claims with prejudice and
granting the relief requested by Defendants. Hornbuckle then appealed to the
Second Court of Appeals of Texas.
       Hornbuckle then filed a second action in state court, which involves the
same parties and is related to the same subject matter as the first action. This
second case was then removed to the federal system and serves as the basis for
this appeal.




       1
         Plaintiff Lurea Hornbuckle (“Lurea”) purports to represent the estate of her deceased
husband, William Hornbuckle, Sr. (“Estate”), in this action. For clarity, however, the court
in this opinion will refer only to Lurea.
       2
        The document is titled, “Plaintiffs Motion for Hearing and Subpoena Deces [sic]
Tecum and Temporary Injunction or Permanent Injunction to Allow Courts Judgment or Order
Substitute Trustee Notice of April 6, 2010 Sale of Plaintiffs Property is Deceptive Fraud and
Defective No Lender.”

                                              2
   Case: 10-10439    Document: 00511272097     Page: 3   Date Filed: 10/22/2010

                                  No. 10-10439

      Given the confusing nature of the allegations in the second petition,
Defendants filed a Motion for More Definite Statement in order to obtain
clarification of Hornbuckle’s claims. The district court granted the motion,
noting that Hornbuckle’s allegations were “vague, confusing, ambiguous, and
insufficient to give defendants notice of the claims and causes of action against
them.” Hornbuckle then moved for a temporary or permanent injunction, which
the district court denied. The district also dismissed with prejudice, sua sponte,
all remaining claims raised by Hornbuckle in this case. The district court
indicated that, after reviewing all of the documents submitted by Hornbuckle,
it saw “no possible way for plaintiffs to prevail on their claims now before the
court.”   The district court dismissed Hornbuckle’s claims with prejudice.
Hornbuckle now appeals.
      A district court has inherent authority to dismiss a complaint sua sponte
for failure to state a claim. Carroll v. Fort James Corp., 470 F.3d 1171, 1177
(5th Cir. 2006). The procedure employed in dismissing the claims, however,
must be fair, which generally means both notice and an opportunity to respond
are required. Id. But if, under the circumstances, plaintiff has had a fair
opportunity to make his case and had reason to know the deficiency of his
allegations, the court may dismiss the claims without prior notice. See Lozano
v. Ocwen Federal Bank, 489 F.3d 636, 643 (5th Cir. 2007). Such is the case here.
      The district court granted Defendants’ motion for a More Definite
Statement after finding Hornbuckle’s allegations to be “vague, confusing,
ambiguous, and insufficient to give defendants notice of the claims and causes
of action against them.” Hornbuckle did file a subsequent supplemental motion,
but it was similarly deficient and failed to remedy the deep flaws in her initial
pleadings.   Since Hornbuckle was on notice that the court regarded her
pleadings as insufficient and had the opportunity to further clarify, the sua



                                        3
   Case: 10-10439    Document: 00511272097       Page: 4   Date Filed: 10/22/2010

                                   No. 10-10439

sponte dismissal of her claims was within the district court’s discretion.
Consequently, the district court did not err in dismissing her claims sua sponte.
      This court notes, moreover, that Hornbuckle’s brief on appeal fails to
comply with Federal Rule of Appellate Procedure 28, which dictates the format
for appellate briefs. F ED. R. A PP. P. 28. Although this court liberally construes
briefs of pro se litigants, pro se parties must still brief the issues and reasonably
comply with the standards of Rule 28 in order to preserve their arguments on
appeal. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Otherwise, the
appeal may be dismissed as frivolous. In this case, the brief is grossly non-
compliant with Rule 28, such that it fails even to put this court on notice of the
issues on appeal. In particular, Hornbuckle’s brief is wholly devoid of any
reference to the record; it fails to adequately cite authorities supporting its legal
contentions; it fails to state the issues presented for review; it lacks a summary
of the argument; and it fails to state the applicable standard of review for each
issue purportedly appealed. As a result, Hornbuckle has failed to preserve any
appealable issues for review. This appeal is rightly regarded as frivolous and,
as such, may be dismissed summarily.
      This court also warns Hornbuckle that repetitive filings of frivolous claims
regarding the same subject matter constitutes abuse of judicial process, for
which a court may impose monetary sanctions. See F ED. R. A PP. P. 38; F ED. R.
C IV. P. 11. For this reason, Hornbuckle would be well advised to cease filing
frivolous claims in a multitude of courts against the same parties and regarding
the same subject matter.
      For these reasons, we dismiss this appeal and affirm the district court’s
dismissal of Hornbuckle’s claims with prejudice.
                                                                      AFFIRMED.




                                          4